DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Objections
Claims 1-20 are objected to because of the following informalities:  
	Re. claim 1: The phrase “characterized in that it comprises the following steps” as recited in lines 1 and 2 appears to be –comprising steps of--.
		The phrase “the same surface of the magnet piece;” as recited in lines 8 and 9 appears to be –a same surface of the magnet piece; and--.
		The phrase “to form a magnet unit” as recited in line 10 appears to be –to form the magnet unit--.
		The phrase “the central axis of the second carrier;” as recited in lines 8 and 9 appears to be –a central axis of the second carrier, wherein--.
	Re. claim 2: The phrase “each magnet piece is put into” as recited in lines 2 and 3 appears to be –wherein each magnet piece is put into--.
		The phrase “each first groove corresponds to” as recited in line 3 appears to be –wherein each first groove corresponds to--.
		The phrase “the first groove and the magnet piece are” as recited in line 4 appears to be –and wherein the first groove and the magnet piece are--.
	Re. claim 3: The phrase “riveting the magnet piece” as recited in line 2 appears to be –and riveting the magnet piece--.
		The phrase “the magnet piece and the second carrier are” as recited in line 3 appears to be –wherein the magnet piece and the second carrier are--.
	Re. claim 4: The phrase “the first positioning notch and the second positioning notch communicate” as recited in line 3 appears to be –wherein the first positioning notch and the second positioning notch communicate--.
		The phrase “the shape of the first positioning notch is different from that” as recited in line 4 appears to be –wherein a shape of the first positioning notch is different from a shape--.
		The phrase “the second positioning notch; the N-pole and the S-pole are” as recited in line 5 appears to be – the second positioning notch, wherein the N-pole and the S-pole are--.
		The phrase “the first positioning protrusion and the second positioning protrusion are” as recited in lines 6 and 7 appears to be –and wherein the first positioning protrusion and the second positioning protrusion are--.
	Re. claim 5: The phrase “further comprising using a manipulator” as recited in lines 1 and 2 appears to be – further comprising: using a manipulator--.
		The phrase “the plurality of the magnetic elements carried” as recited in line 3 appears to be –wherein the plurality of the magnetic elements carried--.
		The phrase “the central axis of the first carrier;” as recited in line 3 appears to be –and the central axis of the first carrier;--.
	Re. claim 6: The phrase “further comprising” as recited in line 1 appears to be –further comprising:--.
		The phrase “the transparent cover is used” as recited in lines 4 and 5 appears to be –wherein the transparent cover is used--.
		The phrase “in each second groove respectively;” as recited in line 6 appears to be –in each second groove respectively; and--.
	Re. claim 7: The phrase “the machine core includes” as recited in line 2 appears to be –wherein the machine core includes--.
		The phrase “the jig unit includes a jig” as recited in line 3 appears to be –wherein the jig unit includes a jig--.
		The phrase “the jig unit includes a first semi-circular arc portion” as recited in lines 3 and 4 appears to be –wherein the jig unit includes a first semi-circular arc portion--.
		The phrase “the first semi-circular arc portion” as recited in lines 5 and 6 appears to be –wherein the first semi-circular arc portion--.
		The phrase “a first annular arc portion;” as recited in lines 6 and 7 appears to be –a first annular arc portion, wherein--.
		The phrase “the first magnetizing coil is sleeved on the outside” as recited in line 8 appears to be –wherein the first magnetizing coil is sleeved on an outside--.
		The phrase “the second magnetizing coil is sleeved on the outside” as recited in line 9 appears to be –wherein the second magnetizing coil is sleeved on an outside--.
		The phrase “the magnetizing system magnetizes” as recited in line 10 appears to be –wherein the magnetizing system magnetizes--.
	Re. claim 8: The phrase “with the third semi-circular arc portion,” as recited in line 3 appears to be –with the third semi-circular arc portion, wherein--.
		The phrase “to form a second annular arc portion;” as recited in lines 4 and 5 appears to be –to form a second annular arc portion, wherein--.
		The phrase “the second annular arc portion are concentric;” as recited in lines 5 and 6 appears to be –the second annular arc portion are concentric, wherein--.
		The phrase “a fourth magnetizing coil,” as recited in lines 6 and 7 appears to be –a fourth magnetizing coil, wherein--.
		The phrase “is sleeved on the outside” as recited in line 7 appears to be –is sleeved on an outside--.
		The phrase “the fourth magnetizing coil is sleeved on the outside” as recited in line 8 appears to be –wherein the fourth magnetizing coil is sleeved on an outside--.
		The phrase “the fourth semi-circular arc portion,” as recited in line 9 appears to be –the fourth semi-circular arc portion, wherein--.
		The phrase “the magnetizing coils magnetizes” as recited in line 12 appears to be –wherein the magnetizing coils magnetizes--.
	Re. claim 9: The phrase “the second carrier is made” as recited in line 2 appears to be –wherein the second carrier is made--.
	Re. claim 10: The phrase “the first magnetic unit and” as recited in line 2 appears to be –and the first magnetic unit and--.
	Re. claim 11: Claim 11 is objected to as being a substantial duplicate of claim 1.  Claim 1 and claim 11 are essentially duplicates of one another or else are so close in content that they both cover the same thing, despite a slight difference in wording.  It is improper to have two claims which contain the same limitations, in the same application as one claim would be a substantial duplicate of the other claim.
	Re. claim 19: Claim 19 is objected to as being a substantial duplicate of claim 1.  Claim 1 and claim 19 are essentially duplicates of one another or else are so close in content that they both cover the same thing, despite a slight difference in wording.  It is improper to have two claims which contain the same limitations, in the same application as one claim would be a substantial duplicate of the other claim.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-4, 6 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Re. claim 2: The phrase “the magnet piece” as recited in line 4 renders the claim vague and indefinite. According to the limitation as recited in lines 6-8, the plurality of magnetic elements become the magnet pieces. It is unclear as to what the magnet piece is indicated.
	Re. claim 6: The phrase “the second groove and the magnetic element are clearance fit” as recited in lines 3 and 4 renders the claim vague and indefinite. There are the plurality of magnet pieces as recited in lines 6-8 of claim 1 and the plurality of grooves in line 2 of claim 6. It is unclear as to what the second groove and the magnet piece are indicated.
	Re. claim 10: The phrase “the magnet piece” as recited in lines 1 and 2 renders the claim vague and indefinite. According to the limitation as recited in lines 6-8 of claim 1, the plurality of magnetic elements become the magnet pieces. It is unclear as to what the magnet piece is indicated.

Allowable Subject Matter
Claims 1, 5, 7-9, 20 are allowed.
Claims 2-4, 6 and 10 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL D KIM whose telephone number is (571)272-4565. The examiner can normally be reached Monday-Friday: 6:00 AM-2:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vo can be reached on 571-272-4690. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/PAUL D KIM/Primary Examiner, Art Unit 3729